Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text is neither italicized nor bolded are by the examiner.

Response to Amendment
This office action is response to the amendment filed on 07/15/2022 to the application 16/712,310 filed on 12/12/2019. Claims 1, 2, 4-21 are pending in this communication. Applicant's arguments filed on 07/15/2022 have been fully considered but those are not persuasive. 

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered.
Applicant’s Argument:
The Examiner indicated that the proposed amendments looked "much better" but that it was still unclear whether the proposed amendments might overcome the cited art. Amendments similar to those proposed during the telephonic interview are incorporated herein with additional clarifications.
Examiner’s response:
Claims 1-7 and 15-21 are allowed.
Applicant’s Argument:
The cited reference fails to disclose or suggest installing updated firmware, generating a signed validation hash of the updated firmware as installed, and providing the signed validation hash to one or more nodes to use in the manner claimed, as recited in independent claim 8.
Examiner’s response:
These arguments have been respectfully considered and the following rejection addresses them. Furthermore, claim 9 is allowable if written in independent form with base system claim 8 with reason of allowance cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over CHANG; Keng-Wei, Pub. No.: US 2017/0003956 A1 in view of MERCIER; Mathieu et al., Pub. No.: US 2014/0215456 A1.

Regarding Claim 8, CHANG discloses a system comprising a server, the server comprising:
a server processor configured to execute computer-readable instructions; a server memory configured to store the computer-readable instructions that, when executed by the server processor, cause the server processor to perform operations {Fig. 1A & [0025]} comprising:
identifying an updated installation … [loader file system] {[0006], “The system can obtain a firmware file for updating the computer firmware”};
updating a set of installation … [packages] to an updated set of installation …  [loader file system] by inserting the updated installation … [loader file system] into [[a]] the set of installation … [package]  to replace an existing version of the updated installation … [package], wherein the updated installation … [loader file system] is a proper subset of the updated set of installation [loader file system]  {Fig. 4 element 406 – ‘update firmware’, element 420 – ‘replace existing firmware image’ & [0019], “FIG. 7 illustrates a diagram of an example process for updating computer firmware” … [0020], “FIG. 8 illustrates an example method embodiment for updating computer firmware”};
installing the updated set of installation … [loader file system], including the updated installation [loader file system]  {[0086], “The system 100 can add, install, or load the firmware file as a new module, file, or component of the computer firmware, or replace an existing module, file, or component in the computer firmware with the firmware file”}, to generate an authentic version of updated firmware {ABS., “the system compares the firmware file with a content of the computer firmware volume to yield a comparison”};
generating a signed validation hash {[0011], “the same hash function used to sign the firmware file can be applied to the firmware file extracted from the signed firmware file”};
providing the updated installation [loader file system] and the signed validation hash {[0011], “If the comparison yields a match, then the firmware file can be validated or authorized. Thus, the system can then use the firmware fi le to update or modify the computer firmware”} to one or more nodes remote from the server [[,] {Fig. 2 & [0043], “system 210 can transmit one or more firmware modules and/or instructions to remote devices 204-208”};
wherein the one or more nodes utilize the updated installation [loader file system] to update their respective firmware, and wherein the one or more nodes utilize the signed validation hash to verify authenticity of their respective firmware {[0043], “for adding, upgrading and/or replacing firmware modules for the computer firmware on the remote devices 204-208 … trigger the remote devices 204-208 having received the firmware module to add or install the firmware module on the computer firmware at the specific remote device”}.
CHANG, however, does not explicitly disclose
… [firmware installation] package …
In an analogous reference MERCIER discloses
… [firmware installation] package {[0015], “a maintenance package includes firmware to replace firmware currently installed in the wireless access points 104 (e.g., a new firmware version). As used herein, "firmware" includes instructions that can be executed by, or interpreted for execution by, a processor (e.g., source code, object code, machine code, etc.). In an example, the maintenance package notification 112 includes a maintenance package 116 that is to be installed on the wireless access points 104”} …
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify CHANG’s technique of ‘upgrading firmware image after validating and comparing hashes on firmware image with stored server version’ for ‘retrieving a firmware upgrade package’, as taught by MERCIER in order to maintain remote wireless devices. The motivation is – upgrading firmware of a utility meter wirelessly allows the technician do the updates from the vehicle parked in the street, which is very time saving as more work can be done in a shift.

Allowable subject matter
Claims 1-7 and 15-21 are allowed.
Claim 9 will be allowable if written in independent form with base system claim 8. claims 10-14 are also objected because they depend on claim 9. ALL independent claims must be in same scope.
Reasons of allowance: what is missing from the prior arts is: a technique of upgrading firmware image of a remote device after validating and comparing hashes on firmware image with stored server version, installing the updated firmware in a volatile memory of the node, based on the updated local set of installation packages including the updated installation package, to enable running the firmware from the volatile memory.

Conclusion
Following prior arts are consulted but not applied in this final rejection office action:
MYOUNG; No-Gil et al., Pub. No.: US 2012/0026005 A1 - Using wireless communication to upgrade firmware in a utility meter. See ABS., [0106] and [0116].
BLACK; Darryl et al., Pub. No.: US 2002/0116485 A1: re-verify an installation in a computing device. See [0491].



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491